Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Estate of Terrance Stephen Daniels,             Appeal from the County Court of Morris
 Deceased                                               County, Texas (Tr. Ct. No. 5531). Opinion
                                                        delivered by Justice Burgess, Chief Justice
 No. 06-18-00049-CV                                     Morriss and Justice Stevens participating.




       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for further
proceedings.
       We further order that the appellee pay all costs of this appeal.


                                                       RENDERED APRIL 11, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk